Case 9:19-cv-81160-RS Document 898 Entered on FLSD Docket 04/13/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81160-CIV-SMITH

  APPLE INC.,

         Plaintiff,

  v.

  CORELLIUM, LLC,

        Defendant.
  ___________________________________/

                                  ORDER CONTINUING TRIAL

         Pursuant to Administrative Order 2021-33 of the Southern District of Florida, which

  continued all jury trials scheduled to begin after March 30, 2020 until July 6, 2021, it is

         ORDERED that this case is continued until the two-week trial period set to begin July 6,

  2021. Calendar Call shall take place on June 29, 2021 at 9:00 a.m. All other deadlines remain

  the same.

         DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of April, 2021.


                                                        ____________________________________
                                                        RODNEY SMITH
                                                        UNITED STATES DISTRICT JUDGE
  cc: Counsel of Record
